Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mesh loader”, “mesh decoder”, “mesh decoder manager”, “player manager”, “renderer”, and “camera controller” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-20 are allowed.
 
Reasons for allowance
 The following is an examiner’s statement of reasons for allowance: 
The present application is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features in independent claims 1 and 11, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
a player manager that is configured to decode texture video and to request corresponding decoded mesh from the mesh decoder manager and to maintain synchronizations between requesting the corresponding decoded mesh and decoding the texture video;

US 10008031 B1 teaches “the non-static 3D mesh is associated with a base-texture typically necessary for rendering non-heat enhanced images, which may be loaded at the same time as the 3D mesh.” Col 9 lines 47-50
In addition US 20190253638 A1 (same inventors) teaches  method and system for processing/rendering interactive holographic video comprising: capturing, using a first plurality of cameras, one or more video frames of an object in accordance with a synchronization check and an external parameter check; reconstructing the one or more video frames, .. a tracking process executed in accordance with the human pose; a texturing process to produce a texture map; and a packaging process that compresses mesh data, the texture map, and audio bit streams associated with the one or more video frames into a file having a predefined format for transmission to a user device (see Figs 1,9,11 [0012], [0016], [0025]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, teaching concepts of mesh+Texture encode/decode, compress/decompress, and reconstruction of 3D video, transmit/load in server/client environment.  
US 20180109792 A1	Image Processing Method and Apparatus
US 20180096495 A1	GEOMETRY SEQUENCE ENCODER AND DECODER
US 20180012407 A1	Motion Capture and Character Synthesis
US 20170347122 A1	SCALABLE POINT CLOUD COMPRESSION WITH TRANSFORM, AND CORRESPONDING DECOMPRESSION
US 20120063678 A1	GEOMETRIC IMAGE COMPRESSION
US 20110157197 A1	CENTRALISED INTERACTIVE GRAPHICAL APPLICATION SERVER
US 20050062678 A1	Autostereoscopic display system
US 20040218824 A1	Methods and devices for encoding and decoding images using nested meshes, programme, signal and corresponding uses

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619